                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE
         ________________________________
                                          )
         UNITED STATES OF AMERICA,        )
                                          )
                   Plaintiff,             )
                                          )
         vs.                              ) Case No.: 3:15-CR-27
                                          )
         SYLVIA HOFSTETTER,              )
         COURTNEY NEWMAN,                )
         CYNTHIA CLEMONS,                )
         HOLLI WOMACK,                    )
                                          )
                   Defendants.            )
         ________________________________)


                                   VOLUME XL (pp 1-5)

                               JURY TRIAL PROCEEDINGS
                        BEFORE THE HONORABLE THOMAS A. VARLAN

                                   January 29, 2020
                                4:25 p.m. to 4:29 p.m.

         APPEARANCES:

         FOR THE PLAINTIFF:             TRACY STONE, ESQUIRE
                                        Assistant United States Attorney
                                        United States Department of Justice
                                        Office of the United States Attorney
                                        800 Market Street
                                        Suite 211
                                        Knoxville, Tennessee 37902

                                        KELLY K. PEARSON, ESQUIRE
                                        DAMARE THERIOT, ESQUIRE
                                        United States Department of Justice
                                        Office of the United States Attorney
                                        1301 New York Avenue NW
                                        Washington, DC 20005


         (Proceedings recorded by mechanical stenography, transcript
         produced by computer-aided transcription.)

                                     REPORTED BY:
                            Rebekah M. Lockwood, RDR, CRR
                               Official Court Reporter
                      (813 ) 317-8286 | r.lockwooduscr@gmail.com
                        P.O. Box 173496, Tampa, Florida 33672
Case 3:15-cr-00027-TAV-DCP Document 931 Filed 07/17/20 Page 1 of 5 PageID #: 67828
         APPEARANCES (CONTINUED):

         FOR THE DEFENDANT:             CHARLES C. BURKS, JR., ESQUIRE
         SYLVIA HOFSTETTER              Justice, Noel & Burks
                                        1816 West Clinch Avenue
                                        Knoxville, Tennessee 37916

                                        LORETTA G. CRAVENS, ESQUIRE
                                        Cravens Legal
                                        P.O. Box 396
                                        Knoxville, Tennessee 37901

         FOR THE DEFENDANT:             CHRISTOPHER J. OLDHAM, ESQUIRE
         COURTNEY NEWMAN                Gulley Oldham, PLLC
                                        706 Walnut Street
                                        Suite 302
                                        Knoxville, Tennessee 37902

                                        MARK E. BROWN, ESQUIRE
                                        Menefee & Brown, LLP
                                        9724 Kingston Pike
                                        Suite 505
                                        Knoxville, Tennessee 37922

         FOR THE DEFENDANT:             RANDALL E. REAGAN, ESQUIRE
         CYNTHIA CLEMONS                Law Office of Randall Reagan
                                        100 West Summit Hill Drive
                                        Knoxville, Tennessee 37902

                                        M. JEFFREY WHITT, ESQUIRE
                                        Whitt, Cooper, Trant & Hedrick
                                        607 Market Street
                                        Suite 1100
                                        Knoxville, Tennessee 37902

         FOR THE DEFENDANT:             CHRISTOPHER RODGERS, ESQUIRE
         HOLLI WOMACK                   Law Office of Kit Rodgers
                                        P.O. Box 70764
                                        Knoxville, Tennessee 36938

         ALSO PRESENT:                  SYLVIA HOFSTETTER, DEFENDANT
                                        COURTNEY NEWMAN, DEFENDANT
                                        CYNTHIA CLEMONS, DEFENDANT
                                        HOLLI WOMACK, DEFENDANT
                                        MICK NOCERA, FBI AGENT
                                        JOELLE VEHEC, FBI AGENT
                                        JULIE PATTERSON, PARALEGAL
                                        DAN SHERROD, INVESTIGATOR


                            Rebekah M. Lockwood, RDR, CRR
                               Official Court Reporter
                      (813 ) 317-8286 | r.lockwooduscr@gmail.com
                        P.O. Box 173496, Tampa, Florida 33672
Case 3:15-cr-00027-TAV-DCP Document 931 Filed 07/17/20 Page 2 of 5 PageID #: 67829
                                                                 Vol. XL, Pg. 3


    1         (Call to Order of the Court)

    2               THE COURT:    All right.    Afternoon everyone.      I'm

    3    basically just going to dismiss the jury for the day, so we'll

    4    bring them in for that purpose.

    5         (Jury in at 4:25 p.m.)

    6               THE COURT:    All right.    Thank you.    Please be seated.

    7               Hello to our members of the jury.        I understand after

    8    today's deliberations, you're ready to call it a day.           And some

    9    of you have some places you need to get to.         So we'll go do

   10    that.   I just wanted to -- I like to call you in and just

   11    officially recess for the day.

   12               And just as a reminder, I always remind you -- or I

   13    oftentimes remind you about not discussing the case with others

   14    or among yourselves until you begin deliberations.          Well,

   15    you're now ceasing your deliberations until tomorrow morning.

   16               So just a reminder not -- from this point forward,

   17    until you pick back up in the morning, don't have any more

   18    discussions or deliberations among yourselves, or obviously any

   19    discussions with anyone else, and not read anything about the

   20    case, et cetera, et cetera.

   21               So with that reminder, when you come back tomorrow

   22    morning, we won't reconvene court in the morning.          You'll just

   23    congregate in the jury room.       But, again, as a reminder, don't

   24    pick back up your deliberations until all 12 of you have

   25    arrived.   And then your foreperson can reconvene your

                             UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 931 Filed 07/17/20 Page 3 of 5 PageID #: 67830
                                                                 Vol. XL, Pg. 4


    1    proceedings.

    2                So unless there's any questions in that regard, y'all

    3    have a pleasant evening, and we'll see you back here at some

    4    point tomorrow, which is Thursday, January 30th?          Thursday,

    5    January 30th.

    6                Thank you.   The jury is excused for the evening.

    7         (Jury out at 4:27 p.m.)

    8                THE COURT:   Okay.   Looks like we have some young

    9    visitors in the audience.

   10         (Discussion off the record in the courtroom.)

   11                THE COURT:   All right.    Everybody have a pleasant

   12    evening.    And, again, we won't reconvene in the morning, but

   13    we'll just wait for either a question or a verdict and/or a

   14    dismissal at the end of tomorrow.       So see y'all tomorrow.

   15                MR. BURKS:   So it will be the same routine?

   16                THE COURT:   Yes.

   17                THE COURTROOM DEPUTY:     They decided to take their

   18    lunch at 12:30.

   19                MR. BURKS:   Do what?

   20                THE COURTROOM DEPUTY:     They decided that they are

   21    going to take their lunch at 12:30, so you can take your lunch

   22    at 12:30.

   23                THE COURT:   So if you don't hear from us by around

   24    then, it'll be the afternoon.       Okay.

   25         (Proceedings recessed at 4:29 p.m.)

                             UNITED STATES DISTRICT COURT



Case 3:15-cr-00027-TAV-DCP Document 931 Filed 07/17/20 Page 4 of 5 PageID #: 67831
                                                                 Vol. XL, Pg. 5


    1                           CERTIFICATE OF REPORTER

    2    STATE OF FLORIDA

    3    COUNTY OF HILLSBOROUGH

    4                I, Rebekah M. Lockwood, RDR, CRR, do hereby certify

    5    that I was authorized to and did stenographically report the

    6    foregoing proceedings; and that the foregoing pages constitute

    7    a true and complete computer-aided transcription of my original

    8    stenographic notes to the best of my knowledge, skill, and

    9    ability.

   10         I further certify that I am not a relative, employee,

   11    attorney, or counsel of any of the parties, nor am I a relative

   12    or employee of any of the parties' attorneys or counsel

   13    connected with the action, nor am I financially interested in

   14    the action.

   15         IN WITNESS WHEREOF, I have hereunto set my hand at Tampa,

   16    Hillsborough County, Florida this 17th day of July 2020.

   17

   18

   19

   20                                         _______________________________
                                               REBEKAH M. LOCKWOOD, RDR, CRR
   21                                          Official Court Reporter
                                               United States District Court
   22                                          Middle District of Florida

   23

   24

   25




Case 3:15-cr-00027-TAV-DCP Document 931 Filed 07/17/20 Page 5 of 5 PageID #: 67832
